Citation Nr: 1018598	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-13 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include asbestosis, as due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in August 2008.  A 
transcript of that hearing is associated with the claims 
file.  

The Veteran's claim for service connection for a lung 
disability has previously been adjudicated as entitlement to 
service connection for asbestosis.  The Veteran claims he was 
exposed to asbestos while serving in the Navy aboard ship.  
In view of the Veteran's assertions of a lung or breathing 
disorder, and considering the evidence of record showing a 
diagnosis other than asbestosis, the Board finds that the 
issue is most properly characterized as entitlement to 
service connection for a lung disorder, to include 
asbestosis, due to in-service asbestos exposure.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for 
benefits for one psychiatric disability also encompassed 
benefits based on other psychiatric diagnoses that were of 
record, and should be considered by the Board to be within 
the scope of the filed claim).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC. 


REMAND

The Veteran's claim was remanded by the Board in October 2008 
for a VA respiratory disorders examination in order to obtain 
an etiology opinion as to the origin of the Veteran's lung 
disorder, which had been diagnosed as chronic obstructive 
pulmonary disease (COPD) and emphysema.  The VA examiner was 
asked to opine as to whether it was as at least as likely as 
not that the Veteran's currently diagnosed respiratory 
disorder, including, if diagnosed, asbestosis, was related to 
asbestos exposure during his active duty service.  

The Veteran was provided with a VA examination in January 
2009, when his respiratory symptoms were diagnosed as severe 
obstructive ventilatory defect most likely secondary to COPD.  
The claims folder was not available for review; thus, an 
addendum was obtained in August 2009 that was based on claims 
file review.  While the January 2009 examination report and 
the August 2009 addendum clearly indicated that the Veteran 
did not have asbestosis, neither included the opinion as to 
whether the Veteran's currently diagnosed respiratory 
disorder of COPD is related to active duty asbestos exposure, 
as requested by the Board in the October 2008 remand.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  Substantial 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not substantially complied with, the Board errs as 
a matter of law when it fails to ensure substantial 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should arrange for the 
Veteran's claims folder to be reviewed by 
the VA examiner who prepared the January 
2009 examination report and the August 
2009 addendum (or a suitable substitute if 
that examiner is unavailable), for the 
purpose of preparing an addendum that 
offers an opinion as to whether it is at 
least as likely as not that the Veteran's 
currently diagnosed lung disorder (COPD) 
is related to or had its onset in service, 
including specifically to asbestos 
exposure in service.  If, and only if, 
that VA examiner deems it necessary, 
should the Veteran be afforded another VA 
examination.  

The relevant documents in the claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination, including the full 
and accurate relevant history in the 
claims file that includes the in-service 
exposure to asbestos aboard a Navy ship 
from 1968 to 1971, as well as a 40+ year 
tobacco smoking history and post-service 
employments as a machinist and a metal 
fabricator.  For purposes of this 
examination, the VA examiner is to accept 
as a fact that the Veteran was exposed to 
asbestos while aboard ships during 
service.

The examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed and 
all findings should be reported in detail.    

For any currently diagnosed disability of 
the lungs (which has been diagnosed as 
COPD during this claim), the VA examiner 
is requested to provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any currently diagnosed respiratory 
disorder (including, if diagnosed, COPD) 
is etiologically related to the 
established in-service shipboard exposure 
to asbestos (1968 to 1971).  The examiner 
should consider and comment on the in-
service exposure to asbestos aboard a Navy 
ship from 1968 to 1971, as well as a 40+ 
year tobacco smoking history and post-
service employments as a machinist and a 
metal fabricator.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  If the requested 
medical opinion cannot be given, the 
examiner should indicate the reason why.

2.  The RO/AMC should readjudicate the 
issue of service connection for a lung 
disorder, to include asbestosis, in light 
of the additional evidence obtained.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case, and should be given an appropriate 
opportunity to respond, before the case is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination, as 
failure to do so may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

